United States Court of Appeals
                        For the First Circuit


No. 17-1284

                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                           JOHN A. BARBOSA,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Indira Talwani, U.S. District Judge]


                                Before

                         Howard, Chief Judge,
                  Selya and Barron, Circuit Judges.


     Anthony E. Fuller, with whom Alexandra G. Watson and Hogan
Lovells US LLP were on brief, for appellant.
     Mark T. Quinlivan, Assistant United States Attorney, with
whom Andrew E. Lelling, United States Attorney, was on brief, for
appellee.


                            July 16, 2018
             SELYA, Circuit Judge.               This appeal resembles a play in

two acts.     The first act deals with whether the district court

erred   in   refusing       to   order       a   pretrial    hearing   to    test   the

sufficiency of the probable cause allegations undergirding an

arrest warrant.           The second act deals with whether the district

court erred in classifying the defendant as an armed career

criminal and sentencing him under the Armed Career Criminal Act

(ACCA), 18 U.S.C. § 924(e).              As the final curtain descends, we

find it manifest that the district court erred in neither respect.

Accordingly, we affirm the defendant's conviction and sentence.

I. BACKGROUND

             We    rehearse      the   relevant       facts,   which   are    largely

undisputed        (even    though      the       parties    fiercely   contest      the

inferences to be drawn from those facts).                   In the early afternoon

of Saturday, August 8, 2015, Jillian Poeira and her mother Ana

Poeira walked into a police station in New Bedford, Massachusetts,

to file a report implicating defendant-appellant John A. Barbosa.

Jillian and the defendant had lived together (with Jillian's two

children from a previous relationship) before parting ways in

January of 2015.          Following the break-up, Jillian and her children

moved in with Jillian's parents.

             When Jillian and Ana arrived at the police station on

August 8, they spoke to a New Bedford police officer, Gregory



                                         - 2 -
Sirois, and described certain events that had transpired earlier

that       morning.   According   to   the    application   for    a   criminal

complaint (the Application), completed and signed that afternoon

by Officer Sirois,1 the two women reported that, around 7:00 a.m.,

the defendant appeared unexpectedly at their home.                Ana answered

the door, and the defendant pushed his way inside and demanded to

speak to Jillian.        Officer Sirois wrote in the Application that

"Ana Poeira pushed [the defendant] against the wall and held him

there and as she did he raised a black firearm into the air and

pointed it [at] both females," threatening to kill everyone in the

house.       The Application went on to relate that the altercation

ended after Ana "managed to push [the defendant] back out the

door."       The defendant then departed.

               Officer Sirois asked the women why they had waited nearly

six hours to report the incident.            Jillian responded that she was

scared, and Ana added that she had a doctor's appointment that

morning.       The officer then checked for any outstanding warrants

concerning either Jillian or the defendant but found none.                   He

did, however, find an extensive Board of Probation record for the

defendant, which revealed a number of "firearms charges and other

violent crimes."


       1
       Unless otherwise specifically indicated, all of the facts
occurring prior to the issuance of the arrest warrant were
memorialized in the Application.

                                   - 3 -
              Officer Sirois proceeded to assist Jillian in preparing

a   complaint    for     an    emergency         restraining      order   against    the

defendant.     In support, Jillian wrote and signed an affidavit (the

text of which was not included verbatim in the Application), in

which she described the August 8 incident in her own words.                          The

affidavit stated that the defendant had arrived at the house

between 8:00 a.m. and 9:00 a.m.                    When the defendant knocked and

asked to speak with Jillian, Ana opened the door only a crack and

told   the    defendant       that       Jillian    had    nothing   to   say   to   him.

According to Jillian's affidavit, the defendant pushed his way

into the house as Ana tried to hold him back; Jillian's four-year-

old son yelled that the defendant had a gun; and Jillian — who had

been about to call 911 — dropped the phone and ran to help her

mother push the defendant out the door.                    As the defendant left, he

told Jillian that if she called the police, he would kill everyone

in the house.

              Jillian told Officer Sirois that the defendant drove a

gray Volvo and frequented the New Bedford public library.                            The

officer      confirmed    that       a    gray     Volvo    was   registered    in   the

defendant's name and put out a "be on the look out" notice for the

car.

              Two days later, detectives from the New Bedford Police

Department followed up on the complaint against the defendant.



                                            - 4 -
They confirmed that an arrest warrant had been issued on a charge

of armed home invasion — a warrant premised on the Application.

See Mass. Gen. Laws ch. 265, § 18C.     That afternoon, the police

executed the arrest warrant at the public library and took the

defendant into custody.     During the arrest, they seized a bag

containing a firearm and ammunition.

          On November 12, 2015, a federal grand jury sitting in

the District of Massachusetts returned a single-count indictment

charging the defendant with being a felon in possession of a

firearm and ammunition. See 18 U.S.C. § 922(g)(1). In due season,

the defendant moved to suppress the firearm and ammunition found

in his possession. He alleged, inter alia, that the arrest warrant

had been issued without a sufficient showing of probable cause and

that the firearm and ammunition were fruits of the allegedly

unconstitutional warrant.   The government opposed the motion, and

the district court denied it.   See United States v. Barbosa, 2016
WL 3976559, at *1 (D. Mass. July 22, 2016).        Undaunted, the

defendant moved for a Franks hearing, see Franks v. Delaware, 438
U.S. 154, 155-56 (1978), seeking an opportunity to challenge the

underpinnings of the arrest warrant in a pretrial proceeding.   The

district court denied this motion as well.    See United States v.

Barbosa, 2016 WL 6609174, at *1 (D. Mass. Nov. 7, 2016).




                                - 5 -
           On     December    19,    2016,     the   defendant     entered     a

conditional guilty plea, see Fed. R. Crim. P. 11(a)(2), reserving

his right to appeal both the district court's denial of his motion

to suppress and its denial of his motion for a Franks hearing.

Following the defendant's guilty plea, the probation department

prepared a presentence investigation report recommending that the

defendant be sentenced as an armed career criminal under the ACCA.

In   support,     the   probation    department      represented    that     the

defendant, in the idiom of the ACCA, had at least three prior

convictions     for     "violent    felon[ies]"      and/or   "serious     drug

offense[s]."       18 U.S.C. § 924(e).          The probation department

identified four Massachusetts convictions — a 1993 conviction for

possession with intent to distribute a controlled substance; a

1995 conviction for assault with a dangerous weapon (ADW); a 2000

conviction for possession with intent to distribute a controlled

substance; and a 2007 conviction for armed assault with intent to

murder (AAIM) — as potential predicate offenses.              Classification

as   an   armed    career    criminal    had    potentially      unattractive

consequences for the defendant:          the ACCA requires a mandatory

minimum fifteen-year term of incarceration for persons who have at

least three qualifying convictions for predicate offenses.                   See

id. § 924(e)(1).




                                     - 6 -
            At sentencing, the district court determined that the

defendant's 1993, 1995, and 2000 convictions comprised convictions

for ACCA predicate offenses.2   Classifying the defendant, over his

objection, as an armed career criminal, the court sentenced him to

a fifteen-year term of immurement.      This timely appeal followed.

II. ANALYSIS

            In this venue, the defendant, ably represented, does not

directly challenge the district court's denial of his motion to

suppress.    He does challenge, though, the court's denial of his

motion for a Franks hearing.       In addition, he challenges his

classification as an armed career criminal and, thus, his sentence.

We bifurcate our analysis, first addressing the defendant's Franks

claim and then addressing his claim of sentencing error.

                         A. Franks Hearing.

            We start with the defendant's challenge to the denial of

his motion for a Franks hearing.     In reviewing such an order, we

appraise the district court's factual findings for clear error and

evaluate its legal conclusions de novo.        See United States v.

Patterson, 877 F.3d 419, 424 (1st Cir. 2017); United States v.


     2 The district court also found — over the government's
objection — that the defendant's 2007 AAIM conviction did not
qualify as an ACCA predicate-offense conviction. In fairness to
the district court, we note that it made this determination prior
to our decision in United States v. Edwards, 857 F.3d 420, 427
(1st Cir.) (holding that AAIM constitutes a violent felony under
the ACCA), cert. denied 138 S. Ct. 283 (2017).

                                - 7 -
Arias, 848 F.3d 504, 511 (1st Cir. 2017).             The district court's

findings of fact will be deemed clearly erroneous if — and only

if — a reviewing court, after considering all of the evidence, "is

left with the definite and firm conviction that a mistake has been

committed."   Anderson v. City of Bessmer, 470 U.S. 564, 573 (1985)

(quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395

(1948)).

            The Fourth Amendment provides that "no Warrants shall

issue, but upon probable cause, supported by Oath or affirmation."

U.S. Const. amend. IV.       In Massachusetts, police officers need not

submit an affidavit in support of an arrest warrant.            See Burke v.

Town of Walpole, 405 F.3d 66, 78 (1st Cir. 2005) (describing

procedure). Instead, they may submit an application for a criminal

complaint, which must reduce to writing the facts supporting

probable cause.        See Mass. Gen. Laws ch. 276, § 22.       The ensuing

arrest warrant must nonetheless be signed by the official issuing

it, see Mass. R. Crim. P. 6(b), and that signature satisfies the

Fourth Amendment's oath or affirmation requirement, see Burke, 405
F.3d at 78-79.    Here, the arrest warrant was initialed by a judge

of the New Bedford District Court, and the defendant has not

challenged the sufficiency of the oath or affirmation on appeal.

            Beyond the oath or affirmation, the Fourth Amendment

demands    that   an    application    for    an   arrest   warrant   contain



                                      - 8 -
sufficient information to allow the issuing official — whom, for

ease in exposition, we shall call "the magistrate" — to "make a

practical,     common-sense   decision    whether,   given   all   the

circumstances set forth in the [application] before him . . . there

is a fair probability" that a crime has been committed.      Illinois

v. Gates, 462 U.S. 213, 238 (1983).      An application "supporting a

. . . warrant is presumptively valid."      United States v. Gifford,

727 F.3d 92, 98 (1st Cir. 2013).         Under certain circumstances,

however, a defendant may be able "to rebut this presumption and

challenge the veracity" of the warrant application at a pretrial

hearing.     United States v. McLellan, 792 F.3d 200, 208 (1st Cir.

2015).     Such a hearing is eponymously called a Franks hearing.

See, e.g., id.; United States v. Hicks, 575 F.3d 130, 135-36 (1st

Cir. 2009).

             The Franks Court held that if a defendant can show, by

a preponderance of the evidence, that there were false statements

included in the warrant affidavit and that, with the "false

material set to one side, the affidavit's remaining content is

insufficient to establish probable cause, the . . . warrant must

be voided and the fruits . . . excluded to the same extent as if

probable cause was lacking on the face of the affidavit."3         438


     3 Although Franks dealt with an affidavit in support of a
search warrant, the same principles apply to an application in
support of an arrest warrant where the application serves the same

                                - 9 -
U.S. at 156.   Even so, a defendant is not entitled to a Franks

hearing as of right.

          Instead, he must make a threshold showing sufficient to

persuade the district court that a reasonable basis exists for

believing that such a hearing is indicated.   See United States v.

Gordon, 871 F.3d 35, 51 (1st Cir. 2017); Arias, 848 F.3d at 510-

11.   A defendant who makes an adequate threshold showing is

entitled, on timely motion, to a pretrial determination.      See

Arias, 848 F.3d at 511; United States v. Graf, 784 F.3d 1, 3 (1st

Cir. 2015).

          We described this threshold showing in United States v.

Tanguay (Tanguay I):

          In Franks, the Supreme Court established that,
          under the Fourth and Fourteenth Amendments, a
          defendant is entitled to an evidentiary
          hearing to test the veracity of a warrant
          affidavit if he can make a substantial showing
          that the affiant intentionally or with
          reckless disregard for the truth included a
          false statement in the affidavit, which
          statement was necessary to the finding of
          probable cause. See 438 U.S. at 155-56, 98 S.
          Ct. 2674. Suppression of the evidence seized
          is justified if, at such a hearing, the
          defendant proves intentional or reckless
          falsehood by preponderant evidence and the
          affidavit's    creditworthy    averments   are
          insufficient to establish probable cause. See
          id. at 156, 98 S. Ct. 2674.


function as an affidavit. See United States v. Laurent, 607 F.3d
895, 903 (1st Cir. 2010); United States v. Colkley, 899 F.2d 297,
299-302 (4th Cir. 1990).

                             - 10 -
     Material   omissions    from   a    warrant
affidavit also may furnish the basis for a
successful Franks challenge.        See United
States v. Hadfield, 918 F.2d 987, 992 (1st
Cir. 1990). The required showing is two-fold:
first, the omission must have been either
intentional or reckless; and second, the
omitted information, if incorporated into the
affidavit, must be sufficient to vitiate
probable cause.       See United States v.
Castillo, 287 F.3d 21, 25 & n.4 (1st Cir.
2002); see also United States v. Tate, 524
F.3d 449, 456-57 (4th Cir. 2008) ("A
'literally true' affidavit . . . can be
intentionally misleading if it deliberately
omitted material facts which, when included,
would defeat the probable cause showing and
thus render false the original 'literally
true' affidavit.").     Because there is no
requirement   that   every   shred    of   known
information   be   included    in   a    warrant
affidavit, the omission of a particular
detail, without more, is not enough to satisfy
the mens rea element of the Franks test. See
United States v. Colkley, 899 F.2d 297, 300-
01 (4th Cir. 1990).      Rather, an omission
triggers the exclusionary rule only if it is
"designed to mislead, or . . . made in reckless
disregard of whether [it] would mislead, the
magistrate" in his appraisal of the affidavit.
Id. at 301 (emphasis omitted).
     Recklessness may be inferred directly
from the fact of omission only if "the omitted
information was critical to the probable cause
determination." Burke v. Town of Walpole, 405
F.3d 66, 81 (1st Cir. 2005) (emphasis
supplied) (internal quotation mark omitted).
Negligent omissions — even negligent omissions
of highly probative information — do not
satisfy this strict standard. See Franks, 438
U.S. at 171, 98 S. Ct. 2674; see also United
States v. Melvin, 596 F.2d 492, 499-500 (1st
Cir. 1979) (affirming finding that omission of
key   witness's    recantation    was     merely
negligent, not reckless, because of affiant's



                    - 11 -
             good-faith   belief         that        recantation          was
             incredible).

Tanguay I, 787 F.3d 44, 48-49 (1st Cir. 2015).

             Against     this   backdrop,       we    turn     to    the     defendant's

attempt to persuade the district court (and, now, this court) that

he has made a threshold showing sufficient to entitle him to a

Franks hearing. To begin, the defendant argues that Officer Sirois

intentionally       or   recklessly       made       false        statements     in      the

Application and, in the bargain, omitted several clusters of

material    information.         He     further       argues       that     these     false

statements    and    material        omissions    were       so    portentous       as    to

dissipate    any    showing     of    probable       cause.        Specifically,         the

defendant notes that Officer Sirois understated the defendant's

weight by 40 pounds; omitted Ana's age; omitted any reference to

Jillian's statement (made in her affidavit in support of her

request for a restraining order) that Ana and the defendant were

pushing each other; and neglected to mention that Ana willingly

opened the door for the defendant.                    Had the Application been

accurate    and    complete,    the     defendant      submits,        it    would    have

presented the magistrate with a truly implausible tale:                             that a

59-year-old grandmother invited an armed man who was younger,

stronger, and heavier into her home and — when he turned violent

— was able to overpower him and force him out the door.                         Given the

implausibility of this scenario, the defendant insists that a

                                       - 12 -
reasonable magistrate could not have found probable cause to

believe that an armed home invasion had transpired.

          There is, however, a rather large fly in the ointment.

Even if we assume that the challenged statements and omissions

were either deliberate or reckless — a matter that we need not

reach — it is clear that correcting the defendant's weight and

adding in the omitted information would not have vitiated the

finding of probable cause.   Neither the alleged misstatement about

the defendant's weight nor the omitted information was critical to

the finding of probable cause.   We explain briefly.

          Let us say, for argument's sake, that we accept the

defendant's premise:   the notion that a 59-year-old grandmother

could have overpowered a younger, stronger man (6'1" in height,

weighing 180 pounds, and brandishing a gun) seems hard to swallow.

Even so, this premise lacks any bite because it rests on a

misreading of the Application.

          To gauge the sufficiency of the Application, we must

determine whether the totality of the revealed circumstances makes

out a showing of probable cause, even with false facts stripped

away, inaccurate facts corrected, and omitted facts included.   See

id. at 49-50; Hicks, 575 F.3d at 138-39.     As applied here, this

approach requires that the Application be reformed to show the

defendant's correct weight (approximately 180 pounds), Ana's age



                               - 13 -
(59), and the fact that the two were pushing each other.                     But even

with     these    emendations,    the      totality     of    the    circumstances

disclosed    in    the   Application    remains       sufficient      to    establish

probable cause to believe that an armed home invasion had taken

place.

             At bottom, the defendant's claim is that no reasonable

magistrate       would   have   believed    Jillian's        and    Ana's   accounts

because it is implausible to think that Ana overpowered the

defendant.       But this claim frames the question in the wrong way.

Taking the Application's factual content as a whole, the age and

weight disparity between Ana and the defendant, even when coupled

with the fact that they were "pushing each other," does not imply

that Ana physically overpowered the defendant.                     The incremental

facts, without more, simply do not compel a reasonable inference

that the defendant was resisting Ana with any degree of force.

Far from being implausible, the Application — even when reformed

to meet the defendant's objections about false statements and

material omissions — would continue to give a reasonable magistrate

probable cause to believe that the events transpired as Ana and

Jillian had described them.

             In reaching this conclusion, we are mindful that an

inquiry into the existence vel non of probable cause invariably

hinges on the facts and circumstances of each particular case.



                                    - 14 -
See B.C.R. Transp. Co. v. Fontaine, 727 F.2d 7, 10 (1st Cir. 1984).

Nevertheless, some generalities apply.      One such generality is the

recognition that "probable cause determinations predicated on

information furnished by a victim are generally considered to be

reliable."   Id.   In other words, a magistrate may justifiably rely

on victims' credible accounts to support a finding of probable

cause.   See Forest v. Pawtucket Police Dep't, 377 F.3d 52, 57 (1st

Cir. 2004); cf. United States v. Campbell, 732 F.2d 1017, 1019

(1st Cir. 1984) (finding officer justifiably relied on statement

of private citizen who came forward on his own).      So it is here.

           The short of it is that the putative discrepancies on

which the defendant relies "are tangential."         United States v.

Ranney, 298 F.3d 74, 78 (1st Cir. 2002).        The correction of the

alleged factual inaccuracies and the inclusion of the omitted

facts, taken together, do not dispel the reasonable inference of

probable cause to believe that the defendant had committed an armed

home invasion.

           Of course, there is one further allegedly omitted fact:

the defendant claims that the Application improperly glosses over

the fact that Ana willingly opened the door, knowing that the

defendant was on the other side.         The omission of this fact is

material, the defendant says, because its inclusion would show

that the elements of armed home invasion were not satisfied.       In



                                - 15 -
support,   the   defendant   declares   that   an   armed   home   invasion

requires that the initial entry into the home be unlawful or, at

least, nonconsensual — a requirement that, in his view, could not

be satisfied so long as Ana willingly opened the door to allow the

defendant entry.

           The defendant is whistling past the graveyard.               His

description of the elements of armed home invasion misapprehends

Massachusetts law, which does not make unlawful or non-consensual

entry an element of the offense of armed home invasion.4               The

defendant's contrary argument rests squarely on the decision in

Commonwealth v. Putnam, 914 N.E.2d 969 (Mass. App. Ct. 2009). That

case, however, cannot support the weight that the defendant piles

upon it.

           With respect to the crime of armed home invasion, Putnam

makes pellucid that "[p]urported consent [to entry] cannot be

considered legally significant unless the occupant has been made

aware that the person at the door is armed with a dangerous weapon

and is about to commit an assault once inside." Id. at 973 (quoting



     4  Under Massachusetts law, armed home invasion has four
elements: "the defendant (1) 'knowingly entered the dwelling place
of another'; (2) 'knowing or having reason to know that one or
more persons are present within'; (3) 'while armed with a dangerous
weapon'; and (4) 'used force or threatened the imminent use of
force upon any person within such dwelling place . . . .'"
Commonwealth v. Doucette, 720 N.E.2d 806, 809 (Mass. 1999) (quoting
Mass. Gen. Laws ch. 265, § 18C) (alterations omitted).

                                 - 16 -
Commonwealth v. Mahar, 722 N.E.2d 461, 469 (Mass. 2000)).                 Here,

there is no evidence that Ana knew either that the defendant was

armed or that he was about to commit an assault when she opened

the door for him.         Thus, the fact that Ana willingly opened the

door   was     not   in   any   way   "critical   to    the   probable     cause

determination."       Tanguay I, 787 F.3d at 49 (emphasis in original)

(quoting Burke, 405 F.3d at 81).

             The defendant has a fallback position:             he challenges

the denial of a Franks hearing on the basis of what he maintains

is   Officer    Sirois's    unjustified    failure     to   conduct   a   fuller

investigation.       This failure, the defendant says, occurred despite

"obvious reasons" to doubt the story told by Jillian and Ana. This

claim does not withstand scrutiny.

             As a general rule, a police officer planning to apply

for a warrant has no duty to "investigate a matter fully."                Id. at

51. Nor is a police officer — as a condition precedent to procuring

a warrant — compelled "to 'exhaust every possible lead, interview

all potential witnesses, and accumulate overwhelming corroborative

evidence.'"      Id. (quoting Beard v. City of Northglenn, 24 F.3d
110, 116 (10th Cir. 1994)).            When an officer has no plausible

reason to doubt the veracity of the information that he plans to

include in the warrant application, a failure to take further steps

to verify that information is not reckless.             See id. at 52.



                                      - 17 -
             To be sure, this "general rule — like virtually every

general rule — admits of at least one exception."            Id.   In Tanguay

I, we held that, in limited circumstances, a right to a Franks

hearing may arise out of an officer's failure to include in a

warrant application facts not known to her at the time but which

would have been discovered had she investigated further.              See id.

To pave the way for this exception, though, the officer must have

had    "obvious   reasons"    to    doubt   either   the   veracity   of   the

allegations or the credibility of the person making the allegations

— doubts of "such a magnitude that her failure to conduct an

additional inquiry evinced a reckless disregard for the truth."

Id. at 54.    Faced with such a "red flag," an officer may (depending

on the circumstances) have a duty to investigate further before

applying for a warrant.         Id. at 53.     We caution, however, that

even where such a duty is found to exist, an inquiring court must

take an additional step before ordering a Franks hearing:             it must

find that the application, expanded to include new information

that    likely    would      have    been    uncovered     with    additional

investigation, would no longer support a finding of probable cause.

See id. at 54.

             This is a difficult row to hoe and the defendant barely

scratches the surface.        Fairly read, the record contains nothing

to suggest that Officer Sirois should have entertained obvious



                                    - 18 -
doubts about either the credibility of the victims (Jillian and

Ana) or the veracity of their eyewitness accounts.          Struggling to

cultivate a contrary conclusion, the defendant asserts that two

red flags should have caused Officer Sirois to doubt the victims'

truthfulness.    The officer's failure to pursue the leads suggested

by   those   flags,   the   defendant   adds,   amounted   to   a   reckless

disregard for the truth.

             In our review, these flags are more beige than red.         The

first flag envisioned by the defendant is the spectacle of a 59-

year-old grandmother overpowering a younger, stronger, and heavier

armed man — a spectacle so implausible that it should have created

obvious doubts, requiring further investigation. But as we already

have explained, this reads into the Application more than can be

found within its four corners:          there was nothing in the facts

known to Officer Sirois suggesting that Ana physically overpowered

the defendant.     Thus, the disparities in age, size, and the like

provided no reason at all — let alone an obvious reason — to doubt

the victims' accounts.

             The second flag envisioned by the defendant is the

temporal gap that existed between the occurrence of the home

invasion and the victims' reporting of that incident to the police.

This delay of five or six hours, the defendant asserts, should




                                  - 19 -
have raised obvious doubts about the victims' credibility.                  We do

not agree.

                The record makes manifest that Officer Sirois did not

overlook the delayed reporting.               Rather, he took note of it and

questioned the victims about the delay when they described the

incident to him.         Jillian stated that she was afraid to report the

incident, and Ana stated that she did not report it earlier because

she had an intervening doctor's appointment.                  On their face, both

of these explanations were plausible.              Jillian had ample reason to

be scared given the defendant's threat to kill everyone in the

house if she went to the police.            Ana heard the same menacing words

and,       in   any   event,   her   desire   to   keep   a    scheduled   medical

appointment was not itself so out of the ordinary as to be

suspicious.5

                Seen in this light, the question reduces to whether

something        about   the   delay   in   reporting,    even    when   plausibly



       5
       The defendant's reliance on Winzer v. Hall, 494 F.3d 1192
(9th Cir. 2007), is misplaced. He invokes that opinion for the
proposition that statements made contemporaneously with the
occurrence of an event are more reliable than statements made hours
after the event. See id. at 1199-1200. This proposition may be
self-evident, but in this case it does no more than set up a straw
man:   whether a statement can be sufficiently reliable to be
admissible at trial is an entirely different question than whether
a witness's statement can be relied upon to support a finding of
probable cause. Cf. United States v. Jordan, 999 F.2d 11, 13-14
(1st Cir. 1993) ("Hearsay statements, like those of . . . the
informant, often are the stuff of . . . warrant affidavits.").

                                       - 20 -
explained, sufficed to create obvious doubts about the reliability

of the victims' accounts.         The district court answered this

question in the negative, and we do not regard that answer as

clearly erroneous.    See United States v. Guzmán-Batista, 783 F.3d
930, 938 (1st Cir. 2015) (stating that "a district court's choice

between   two   plausible   competing   interpretations   of    the   facts

cannot be clearly erroneous" (citation omitted)).

            That is game, set, and match.     With the delay plausibly

explained to the officer's satisfaction, the Application contains

no meaningful indicia of unreliability.      Two victims gave coherent

accounts,    which   were    substantially    similar     and    mutually

reinforcing.    Moreover, Officer Sirois was able to verify some of

the information provided by Jillian (such as the defendant's use

of a gray Volvo).    Such corroboration weighs in favor of a police

officer's decision to treat an informant as a reliable witness.

See United States v. Flores, 888 F.3d 537, 544 (1st Cir. 2018).

Taking the circumstances as a whole, Officer Sirois had no obvious

reason to doubt Jillian's or Ana's veracity and, thus, his failure

to conduct any further investigation before applying for an arrest

warrant did not demonstrate a reckless disregard for the truth.

See Acosta v. Ames Dep't Stores, Inc., 386 F.3d 5, 10 (1st Cir.

2004) (concluding that "[i]n the absence of circumstances that

would raise a reasonably prudent officer's antennae . . . [t]he



                                 - 21 -
uncorroborated    testimony      of   a   victim    .    .    .    standing    alone,

ordinarily can support a finding of probable cause").

            One loose end remains.        The defendant suggests that, had

Officer Sirois investigated Jillian more fully, he would have

uncovered a trio of prior charges, seemingly related, brought on

the same day (in 2007) for forgery of a check, larceny by check,

and uttering a false check.            These charges, he believes, would

have rendered Jillian sufficiently untrustworthy that no warrant

based on her word could have established probable cause.

            We need not linger long over this suggestion.                     For one

thing, Officer Sirois did check to see whether Jillian had any

outstanding    warrants   (she    did     not),    and   we       know   of   no   rule

requiring a police officer to run a comprehensive criminal record

check before giving credence to a victim's account.                       See United

States v. Miller, 753 F.2d 1475, 1478 (9th Cir. 1985) (per curiam)

(concluding that officer's failure to check informant's criminal

record and background did not amount to reckless disregard for the

truth).    For another thing, Jillian was never convicted on any of

those three related charges; rather, the charges were dismissed in

2008.     On the facts of this case, we do not think that the mere

incidence of these dismissed charges could fairly be said to

undermine Jillian's credibility.            Cf. United States v. Tanguay

(Tanguay II), 811 F.3d 78, 82 (1st Cir. 2016) (finding failure to



                                      - 22 -
include witness's arrests that "never ripened into convictions" in

affidavit did not materially affect probable cause determination);

United States v. Rumney, 867 F.2d 714, 720-21 (1st Cir. 1989) ("A

criminal record, no matter how lengthy, does not necessarily impugn

one's veracity.").      Here, moreover, whatever slight weight might

fairly be ascribed to these dismissed charges vanishes in light of

"countervailing indicia of truthfulness."         Tanguay I, 787 F.3d at

50.

            That ends this aspect of the matter.              We conclude,

without serious question, that the district court appropriately

denied the defendant's motion for a Franks hearing.

                              B. Sentencing.

            This brings us to the defendant's claim of sentencing

error.    As said, the district court sentenced him as an armed

career criminal under the ACCA, a statute that mandates mandatory

minimum     sentences   for   defendants    who   have   at   least     three

convictions    for   predicate   offenses    that   qualify    as     violent

felonies and/or serious drug offenses.       See 18 U.S.C. § 924(e)(1).

The defendant disputes his classification as an armed career

criminal.

            The issue boils down to whether the defendant's criminal

history includes at least three convictions for ACCA predicate

offenses.     The defendant says that none of his prior convictions



                                  - 23 -
qualifies as an ACCA predicate.   The government demurs, submitting

that the requisite number of predicate offenses exist.     It points

to the defendant's 1995 ADW conviction, his 2000 drug-distribution

conviction, and his 2007 AAIM conviction.6

             The defendant is facing a steep uphill climb.        He

acknowledges that there is circuit precedent holding that each of

the three convictions relied upon by the government qualifies as

an ACCA predicate offense. He asks us, though, to reconsider these

decisions.

             It is common ground that "[i]n a multi-panel circuit,

newly constituted panels are, for the most part, bound by prior

panel decisions closely on point."   Williams v. Ashland Eng'g Co.,

45 F.3d 588, 592 (1st Cir. 1995).       This tenet embodies what has

come to be known as the law of the circuit doctrine, which is a

"subset of stare decisis."    San Juan Cable LLC v. P.R. Tel. Co.,



     6  The government's enumeration excludes the 1993 drug
conviction, but includes the 2007 AAIM conviction, which the
district court did not think satisfied the requirements for an
ACCA predicate offense.    See supra note 2.    The fact that the
district court did not regard the 2007 AAIM conviction as an ACCA
predicate does not foreclose our consideration of it. When all is
said and done, it does not matter that the district court based
the defendant's armed career criminal classification on a trio of
convictions that differ in part from the trio of convictions on
which we rely. See United States v. Edwards, 857 F.3d 420, 421-
22 (1st Cir. 2017) (affirming armed career criminal designation
based on different set of predicate-offense convictions than
relied upon by sentencing court); United States v. Hudson, 823
F.3d 11, 13 (1st Cir. 2016) (same).

                               - 24 -
612 F.3d 25, 33 (1st Cir. 2010).               The law of the circuit doctrine

is one of the sturdiest "building blocks on which the federal

judicial     system        rests."      Id.      It    provides       stability     and

predictability to litigants and judges alike, see id. at 34, while

at    the   same    time    fostering    due    respect     for   a   court's     prior

decisions.        Without the law of the circuit doctrine, the finality

of appellate decisions would be threatened and every decision, no

matter how thoroughly researched or how well-reasoned, would be

open to continuing intramural attacks.                 See LaShawn v. Barry, 87
F.3d 1389, 1395 (D.C. Cir. 1996) (en banc).

             Of course, the law of the circuit doctrine — like most

legal doctrines — admits of exceptions.                      In that sense, the

doctrine is "neither a straightjacket nor an immutable rule."

Carpenters Local Union No. 26 v. U.S. Fid. & Guar. Co., 215 F.3d
136, 142 (1st Cir. 2000).              Withal, the exceptions to the law of

the    circuit      doctrine     are    narrowly      circumscribed      and      their

incidence is "hen's-teeth-rare."               San Juan Cable, 612 F.3d at 33.

One such exception applies when the holding of a previous panel is

contradicted       by    subsequent     controlling        authority,    such     as   a

decision     by    the     Supreme   Court,     an    en   banc   decision     of   the

originating court, or a statutory overruling.                     See United States

v. Rodríguez, 527 F.3d 221, 225 (1st Cir. 2008).                           A second

exception may come into play when "authority that postdates the



                                        - 25 -
original decision, although not directly controlling, nevertheless

offers a sound reason for believing that the former panel, in light

of   fresh    developments,     would      change       its    collective       mind."

Williams, 45 F.3d at 592.           Unless a litigant can demonstrate that

one of these exceptions applies to a prior panel decision, a newly

constituted panel must continue to adhere to the earlier holding.

See id.

             With this legal landscape in place, we examine the

defendant's    challenges      to    the   status    of       each   of   the    three

predicate-offense convictions relied upon by the government.

                  The 2000 drug conviction.              The defendant argues

                   that his 2000 drug conviction for possession of a

                   controlled       substance    with    intent      to   distribute

                   under Mass. Gen. Laws ch. 94C, § 32A(a) is not a

                   conviction for a "serious drug offense" within the

                   purview of the ACCA.         In mounting this argument, he

                   concedes that a number of our cases hold to the

                   contrary.    See, e.g., United States v. Hudson, 823
F.3d 11, 15 (1st Cir. 2016); United States v.

                   Weekes, 611 F.3d 68, 72 (1st Cir. 2010); United

                   States v. Moore, 286 F.3d 47, 49 (1st Cir. 2002).

                   He nonetheless insists that exceptions to the law




                                      - 26 -
of the circuit doctrine allow us to reexamine these

precedents.       We think not.

        The statute under which the defendant was

convicted provides for concurrent jurisdiction in

the Massachusetts superior and district courts.

See Mass. Gen. Laws ch. 94C, § 32A(a); Hudson, 823
F.3d at 14.          The prosecuting attorney, in his

discretion,       designates      the    forum     in     which    a

particular defendant will be charged.               See Hudson,
823 F.3d at 14.      The statutory maximum sentence for

the offense is ten years, see Mass. Gen. Laws ch.

94C, § 32A(a); but if the prosecutor decides to

bring     the    charge    in    the    district    court,        the

defendant       cannot    be    sentenced   to     more    than    a

thirty-month incarcerative term, see id.; see also

id. ch. 218, § 27.

        Here, the defendant was prosecuted in district

court.       Since       the   ACCA    defines   serious      drug

offenses as those "for which a maximum term of

imprisonment of ten years or more is prescribed by

law," 18 U.S.C. § 924(e)(2)(A)(i), the defendant

contends that his conviction should not count as an

ACCA predicate offense.



                   - 27 -
        This contention is familiar:         it has been made

to us several times in essentially the same form by

defendants who, like the defendant in this case,

were prosecuted for section 32A(a) offenses in

district court.        We have consistently rejected this

contention.      See Hudson, 823 F.3d at 14-15; Weekes,
611 F.3d at 72; Moore, 286 F.3d at 49.            The latest

reaffirmation of this holding occurred earlier this

term.     See United States v. López, 890 F.3d 332,

341 (1st Cir. 2018).

        Confronting     this    wall    of   precedent,     the

defendant posits that two Supreme Court decisions

justify abandonment of our settled rule.              First, he

suggests that United States v. Rodriquez, 553 U.S.
377 (2008), should be deemed controlling authority.

Second,     he   suggests      that    Carachuri-Rosendo    v.

Holder, 560 U.S. 563 (2010), provides a compelling

reason for believing that earlier panels would

change their thinking.

        Both suggestions lack force.           These Supreme

Court opinions predate several of the decisions

that he asks us to reexamine.            Consequently, they

cannot     lay   the    groundwork     for   either    of   the



                  - 28 -
    exceptions to the law of the circuit doctrine.                If

    more were needed — and we doubt that it is — certain

    of our prior precedents have specifically discussed

    and distinguished Rodriquez and Carachuri-Rosendo.

    See   López, 890 F.3d   at    338-40     (discussing

    Carachuri-Rosendo);          Weekes, 611 F.3d    at     72

    (discussing Rodriquez).

          To say more about the defendant's 2000 drug-

    distribution conviction would be supererogatory.

    Consistent with our prior precedent and with the

    law of the circuit doctrine, we hold that this

    conviction     is    properly    classified      as    an    ACCA

    predicate offense.

   The 1995 ADW conviction.         The defendant argues that

    his 1995 ADW conviction under Mass. Gen. Laws ch.

    265, § 15B(b) is not a "violent felony" within the

    purview of the ACCA.         In mounting this argument, he

    concedes    that     we   previously   have     held    to    the

    contrary.    See, e.g., United States v. Whindleton,

    797 F.3d 105, 116 (1st Cir. 2015); United States v.

    Hart, 674 F.3d 33, 41 (1st Cir. 2012); United States

    v. Am, 564 F.3d 25, 33 (1st Cir. 2009).                 Urging

    abandonment of this line of cases, he exhorts us to


                        - 29 -
    find that the Supreme Court's decision in Johnson

    v. United States, 559 U.S. 133 (2010), leaves us at

    liberty to brush aside the law of the circuit

    doctrine.

          Once    again,       the      defendant's             exhortation

    overlooks the timing of the Supreme Court decision

    upon which he relies.         Johnson predates Whindleton,

    and our panel opinion in that case provides an in-

    depth analysis of Johnson, holding squarely that

    "Johnson does not overrule our [prior] holding"

    that Massachusetts ADW is a violent felony under

    the   ACCA.          Whindleton, 797 F.3d     at    116.

    Consequently,       the    law     of    the    circuit       doctrine

    controls      and     compels           us      to     uphold       the

    classification        of     the        defendant's          1995   ADW

    conviction as an ACCA predicate offense.

   The 2007 AAIM conviction.                 The defendant argues

    that his 2007 AAIM conviction under Mass. Gen. Laws

    ch. 265, § 18(b) is not a "violent felony" within

    the purview of the ACCA. In mounting this argument,

    he concedes that we have recently determined that

    Massachusetts AAIM is a violent felony within the

    purview of the ACCA.         See United States v. Edwards,


                        - 30 -
                  857 F.3d 420, 427 (1st Cir.), cert. denied 138 S.

                  Ct. 283 (2017).    Although the defendant argues that

                  Edwards was wrongly decided, he does not offer any

                  cognizable basis for invoking an exception to the

                  law of the circuit doctrine.           Consequently, his

                  argument is foreclosed, and the AAIM conviction is

                  properly classified as an ACCA predicate offense.

             With respect to the challenged sentence, all roads lead

to   Rome.     Each   of   the   three   convictions   identified   by   the

government    qualifies,    under    binding   circuit   precedent,   as   a

conviction for an ACCA predicate offense.         The law of the circuit

doctrine is a mainstay of our jurisprudence and, according it due

weight, we hold that the district court did not err in classifying

the defendant as an armed career criminal and sentencing him under

the ACCA.

III. CONCLUSION

             We need go no further. For the reasons elucidated above,

the defendant's conviction and sentence are



Affirmed.




                                    - 31 -